Citation Nr: 0026935	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  98-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for Dupuytren's 
contracture of the right hand, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for Dupuytren's 
contracture of the left hand, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
November 1954.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, that denied the 
veteran's claim for an increased evaluation for disabilities 
of both hands.  

A video conference hearing was held in June 2000 before the 
undersigned, who is the Veterans Law Judge rendering the 
determination in this claim and was who designated by the 
Chairman to conduct that hearing.  A transcript of the 
hearing has been included in the claims folder for review.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is not yet the subject 
of a perfected appeal, but notice of disagreement has been 
filed, and it will be the subject of the remand herein.


FINDINGS OF FACT

The veteran does not currently have Dupuytren's contracture 
of either the right or left hand.  



CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a higher 
evaluation for Dupuytren's contracture of the right and left 
hands, and VA has satisfied its duty to assist him in the 
development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for Dupuytren's contracture of the right hand have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 5222 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for Dupuytren's contracture of the left hand have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 5222 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Within one year of the veteran's discharge from the US Air 
Force in November 1954, the veteran had applied for and 
received VA compensation benefits for Dupuytren's contracture 
of the fingers of both hands.  Dupuytren's contracture is 
"shortening, thickening, and fibrosis of the palmar fascia, 
producing a flexion deformity of a finger . . . ."  
Dorland's Illustrated Medical Dictionary 377 (27th ed. 1988).  
The initial rating was given in 1955.  In September 1957, 
separate ratings were assigned to the right and left hand.  
The disabilities were listed as:

Dupuytren's contracture, thumb and 
fingers right hand with loss of full 
extension.
Dupuytren's contracture with loss of full 
extension, left index, middle and ring 
fingers.

The right hand was rated as 20 percent disabling and the left 
hand was evaluated as 10 percent disabling.  In 1969, the 
left hand disability rating was increased to 20 percent.  

Service connection for arthritis of the hands was denied in 
May 1990, and the denial was upheld on appeal to the Board in 
an April 1991 decision.

In April 1994, the veteran had a VA medical examination of 
his hands.  The fingertips of the right hand missed the palm 
by 1/2 to 3/4 of an inch.  The fingertips of the left hand missed 
the palm by approximately 1 inch.  The examiner also reported 
that the veteran was suffering from degenerative changes in 
the joints and the doctor noted that he could not locate 
definite findings of Dupuytren's disease in either hand.

Another VA examination was accomplished in April 1997.  On 
examination, there was spasticity and stiffness of the hands 
with flexion at the wrists and joints.  The hands were hard 
to pry open and the veteran was unable to stretch his hands 
and fingers.  There were no palpable lumps or tendon 
contractures noted nor was there discoloration.  The doctor 
also noted that there was no anatomical defect except for the 
position of the hand in the flexed position.  The veteran was 
unable to have fine motor pincer movements with the thumb and 
fingers, and the veteran's handshake was impossible.  

In a July 1997 letter, A. DeCotis, M.D., a rheumatologist, 
stated that the veteran had significant deformities of the 
hands with diffuse swelling, attributed to inflammatory 
arthritis.  

A contract neurology examination done in August 1997 for VA 
reported that the veteran's hands were contracted and his 
fingers thickened.  They were opened but with much 
resistance.  A specific diagnosis was not given but the 
doctor did recommend a course of treatment for the hand 
disability.  

A VA general medical examination was done in October 1998.  
The examiner wrote that the veteran did not have Dupuytren's 
contractures of either hand but that he also could not get 
the veteran to successfully open either hand.  

In August 1999, another VA examination of the hands was done.  
The examiner saw no evidence of thickening or fibrous tissue 
formation of either palm to indicate Dupuytren's disease.  
The veteran held his hands with mild flexion in the MP joints 
and significant flexion at the PIP joints.  The veteran was 
able to fully extend the MP joints after some work by the 
examiner.  The right index finger PIP joint lacked 10 degrees 
in full extension; the long and ring finger also lacked 10 
degrees of extension of the PIP joints.  The small finger PIP 
joint lacked 45 degrees of extension.  The left index finger 
PIP joint lacked 20 degrees of extension, and the small 
finger lacked 15 degrees of extension of the PIP joint.  The 
veteran was able to make a fist such that the fingertips 
touched the palms of his hands.  

In June 2000, the veteran testified before the Board.  He 
said that he had trouble opening and closing his hands, and 
that they hurt.  He also averred that he had trouble holding 
objects in either hand and that he was constantly dropping 
things.  The veteran also expressed his feelings concerning 
his employability.

A review of the medical treatment records shows that the 
veteran has complained of pain and discomfort in both of his 
hands.  No diagnosis of Dupuytren's contracture is contained 
therein.  

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that his bilateral Dupuytren's contracture is worse than 
currently evaluated, and he has thus stated a well-grounded 
claim.

The facts relevant to this appeal have been properly 
developed in that the appellant has been accorded appropriate 
medical examinations, his medical records have been 
associated with the file, and there is no indication of 
additional relevant treatment records that should be 
obtained.  Accordingly, the duty to assist has been 
discharged and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  38 
U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1999).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (1999).

The veteran's service-connected disability of the hands is 
Dupuytren's contracture.  There is no specific diagnostic 
code for that diagnosis, and it is rated by analogy.  See 38 
C.F.R. § 4.20 (1999).  When an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the diagnostic code number is to be "built up" by 
assigning the first two digits from that part of the schedule 
that most closely identifies the part or system of the body 
involved, and the last two digits are to be "99" for all 
unlisted conditions.  If the rating is determined by residual 
conditions, the diagnostic code applicable to the residual 
condition is to be added, preceded by a hyphen.  38 C.F.R. 
§ 4.27 (1999).  The RO has assigned Diagnostic Code 5099-5222 
to the veteran's hand disability.  Diagnostic Code 5222 is 
applicable to ankylosis of three digits.  Under that code, if 
there is favorable ankylosis of three digits of the minor 
hand (the index and two others, or the last three digits), a 
20 percent rating will be assigned.  An evaluation of 30 
percent for the minor hand is not appropriate unless the 
thumb and two other fingers are favorably ankylosed.  If 
there is favorable ankylosis of three digits, to include the 
index finger, of the major hand, a 30 percent evaluation will 
be awarded.  When the thumb of the major hand is involved, 
and two other fingers are favorably ankylosed, a 40 percent 
evaluation will be assigned.

A note provides guidance in applying the ratings for 
ankylosis.  The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within two inches (5.1 cms) of the transverse 
fold of the palm.  Limitation of motion of less than one inch 
(2.5 cms) in either direction is not considered disabling.  

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by VA will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  38 C.F.R. § 3.951(b) 
(1999).  Service connection for any disability which has been 
in effect for 10 or more years will not be severed except 
upon a showing that the original grant was based on fraud, or 
it is clearly shown from military records that the person 
concerned did not have the requisite service or character of 
discharge.  38 C.F.R. § 3.957 (1999).

Service connection of Dupuytren's contracture of both hands 
has been in effect for well over ten years, and it will not 
be disturbed.  The veteran's 20 percent rating for each hand 
has been in effect for more than 20 years, and it is 
protected.  However, while service connection may not be 
severed, and his rating may not be reduced, the medical 
evidence must support a conclusion that the condition for 
which service connection was established should be evaluated 
at a higher level.  In this case, the preponderance of the 
evidence is against a higher evaluation for Dupuytren's 
contracture, because the medical evidence establishes, by an 
overwhelming preponderance, that the veteran does not now 
have Dupuytren's contracture of either hand.  If he does not 
now have the condition for which service connection was 
granted, a higher rating cannot be assigned.

The veteran does have significant problems with his hands.  
That is not disputed.  The medical evidence is also 
uncontroverted that he does not now have Dupuytren's 
contractures of either hand.  A private rheumatologist has 
attributed his hand problems to a diagnosis of inflammatory 
arthritis.  Service connection has not been established for 
this condition.

Accordingly, as the veteran does not have the condition for 
which service connection has been established, the 
preponderance of the evidence is against assigning a higher 
evaluation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.10 and Part 4, Diagnostic Code 5222 (1999).


ORDER

1.  Entitlement to an evaluation in excess of 20 percent for 
Dupuytren's contracture of the right hand is denied.  

2.  Entitlement to an evaluation in excess of 20 percent for 
Dupuytren's contracture of the left hand is denied.



REMAND

In rating decisions dated in December 1998 and January 1999, 
the RO denied entitlement to a total disability evaluation 
based on individual unemployability.  The veteran was 
notified of each decision and of his appeal rights.  In a 
statement of his representative, received in July 1999, the 
representative asserted again the veteran's entitlement to 
TDIU.  Although not specifically submitted as a notice of 
disagreement, it did assert entitlement to TDIU and identify 
reasons the representative felt the issue should be granted.  

The Board finds this sufficient to be a notice of 
disagreement with the denial of TDIU.  It was filed at the RO 
within a year of notice of the denial.  .  In a case in which 
a claimant has expressed timely disagreement in writing with 
a rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case, and the Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following:

1.  Issue a statement of the case on the 
issue of entitlement to total disability 
evaluation based on individual 
unemployability.  Notify the veteran of 
the time limit within which he must 
respond to perfect an appeal of this 
issue.

2.  Thereafter, the case is to be 
returned to the Board only if the veteran 
files a timely and adequate substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

